      Case 4:20-cv-03597 Document 1 Filed on 10/21/20 in TXSD Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

HOUSTON SEAFOOD COMPANY,                      §
LLC, GULF MARINE PRODUCT                      §
CO, INC., and NINGBO TRADING                  §
COMPANY, LLC                                  §
                                              §
VS.                                           §
                                              §       C.A. NO. 4:20-cv-3597
                                              §
UNITED STATES OF AMERICA and                  §
UNITED STATES DEPARTMENT OF                   §
AGRICULTURE                                   §       JURY DEMANDED

                          PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, HOUSTON SEAFOOD COMPANY, LLC, GULF MARINE

PRODUCT CO, INC. and NINGBO TRADING COMPANY, LLC, Plaintiffs complaining of

Defendants UNITED STATES OF AMERICA and UNITED STATES DEPARTMENT OF

AGRICULTURE for cause of action and shows the following:

                                            PARTIES

       1.     Plaintiff HOUSTON SEAFOOD COMPANY, LLC (“HSF”) is a Texas limited

liability company that sells seafood and has its principle place of business in Harris County, Texas.

       2.      Plaintiff GULF MARINE PRODUCT CO, INC. (“Gulf Marine”) is a Louisiana

corporation with its principal place of business in Harvey, Louisiana.

       3.      Plaintiff NINGBO TRADING COMPANY, LLC (“Ningbo”) is a Louisiana

limited liability company with its principal place of business in Harvey, Louisiana.

       4.      Defendant UNITED STATES OF AMERICA imposed the disputed tariffs

causing Plaintiffs’ alleged damages and is the statutory defendant under 28 U.S.C. § 1491 and will
       Case 4:20-cv-03597 Document 1 Filed on 10/21/20 in TXSD Page 2 of 8




be served pursuant to Federal Rule of Civil Procedure 4 by delivering a copy of the summons and

Complaint to the United States Attorney for the Southern District of Texas.

        5.      Defendant    UNITED       STATES       DEPARTMENT            OF    AGRICULTURE

(“USDA”) made the bailout payments in question and will be served pursuant to Federal Rule of

Civil Procedure 4 by delivering a copy of the summons and Complaint to the United States

Attorney for the Southern District of Texas and also by sending a copy of the summons and

Complaint to defendant via certified mail.

                                  JURISDICTION AND VENUE

        6.      Jurisdiction of this action is vested in this Court under 28 U.S.C. § 1331 as the

Plaintiffs allege that the Defendants’ acts and omissions violate the Fifth and Fourteenth

Amendments to the United States Constitution. Additionally, venue lies in this Court under 28

U.S.C. § 1391 as the causes of action alleged herein are based upon actions and activities that

substantially took place at all relevant times in the Southern District of Texas. Furthermore, the

matter in controversy exceeds, exclusive of interest and costs, the sum specified by 28 U.S.C. §

1331 and accordingly, jurisdiction is proper before this court.

        7.      This is a civil liability case brought to collect a legal debt of money damages due

and owing to Plaintiffs by reasons of the injuries to and damages of Plaintiffs by reason of improper

and wrongful conduct on the part of the Defendants. More specifically, this action concerns

Defendants’ unprecedented, unbounded, and unlimited federal subsidization of the farming

industry to the intentional exclusion of all other industries, such as Plaintiffs’, for the sole purpose

of enhancing President Donald J. Trump’s political and reelection fortunes. These actions serve

no conceivable or legitimate state end other than the personal desires of President Trump to be

reelected.
      Case 4:20-cv-03597 Document 1 Filed on 10/21/20 in TXSD Page 3 of 8




                                    FACTUAL STATEMENT

       8.      Plaintiffs are United States’ based companies that buy and sell seafood both in the

United States and overseas. A primary source of product for Plaintiffs is China. Since becoming

president, Donald J. Trump has instituted a series of trade tariffs on various countries concerning

various goods. China has been the primary target of these tariffs. Despite repeated assertions that

the foreign countries are paying “billions of dollars” to the United States, the fact is that it is

industries and companies, such as Plaintiffs, who in actuality bear the costs associated with the

tariffs in the form of increased product costs and lower profit margins.

       9.      In 2019 and as a direct result of the drastic effects of Defendants’ unilateral and

oppressive tariffs and the effect of those tariffs on the American farming industry, the federal

government delivered an extraordinary financial aid package to America's farmers. Farm subsidies

jumped to their highest level in 14 years, most of them paid out without any action by Congress.

This has continued into 2020. However, other industries, such as Plaintiffs’ have not received any

financial aid despite also being hit hard by the tariffs imposed by Defendants on foreign countries,

such as China, who in turn were retaliating for the Trump administration's tariffs.

       10.     This bailout money sent to farmers by the USDA has been described by one farmer

as “Trump money”. In 2018, the USDA announced $16 billion in trade-related aid to farmers

which came on top of the previous year's $12 billion package, for a grand total of $28 billion in

two years. About $19 billion of that money had been paid out by the end of 2019, and the rest will

be paid in 2020 with recent reports indicating that the payouts may be as large as $56 billion dollars

by year end. "President Trump has great affection for America's farmers and ranchers. He knows

that they're fighting the fight and that they're on the front lines," Secretary of Agriculture Sonny

Perdue told reporters while announcing the aid package. However, to date, this bailout has not
      Case 4:20-cv-03597 Document 1 Filed on 10/21/20 in TXSD Page 4 of 8




generated much controversy or inspection despite the fact that it is more than the final cost of

bailing out the auto industry during the financial crisis of 2008, which bailout was fiercely debated

in Congress. Moreover, the payments made to the farming industry are exceedingly generous in

that the USDA is paying farmers roughly twice as much as the actual harm that they suffered from

Trump’s trade war. Yet, other industries, such as Plaintiffs’, received no subsidies at all instead

having to pay higher product prices due to the imposition of the tariffs initiated and pushed for by

President Trump who has been quoted as placing great importance on the importance of farmers

and the 2020 presidential election. For instance, on February 21, 2020 and as reported in the

Washington Post, President Trump pledged to increase the size of the farming bailout program by

tweeting:

          “IF OUR FORMALLY TARGETED FARMERS NEED ADDITIONAL AID UNTIL
          SUCH TIME AS THE TRADE DEALS WITH CHINA, MEXICO, CANADA AND
          OTHERS FULLY KICK IN, THAT AID WILL BE PROVIDED BY THE FEDERAL
          GOVERNMENT,”

In that same Washington Post article, Roger Johnson, president of the National Farmers Union,

was quoted as saying “The president is going to do whatever he can to appease the farmers because

it’s an election year." Yet, no such federal assistance was forthcoming to other industries, such as

Plaintiffs who continue to pay the high price of the imposed tariffs and who’s workers are also

voters.

          11.   Consequently, while farmers are receiving unprecedented federal aid, other

industries are struggling with higher costs and lower profit margins. Plaintiffs are members of

another industry that is suffering the ill effects of Defendants’ favoritism towards the farmers,

farmers who President Trump has clearly indicated a preference for as he seeks their votes in the

2020 presidential election. This intentional disparity is further evidenced by a recent analysis

performed by the Environmental Working Group through a Freedom of Information Act request
      Case 4:20-cv-03597 Document 1 Filed on 10/21/20 in TXSD Page 5 of 8




which found the following regarding the disbursements in question made through the Agriculture

Department’s Market Facilitation Program:

              a)      9 out of every 10 counties that voted for Trump in 2016 received some
                      support through the Agriculture Department’s Market Facilitation
                      Program. The new data indicates that 91 percent of the money disbursed
                      through the program went to places that supported Trump four years ago.
                      Only 9 percent went to places that had voted for Hillary Clinton.

              b)      counties that flipped from blue to red in 2016 received an average of nearly
                      $3 million more than ones that backed the Republican presidential candidate
                      in both 2012 and 2016. Counties won by Clinton received an average of
                      $5.7 million. Counties that voted Republican in 2012 and 2016 received an
                      average of $8.4 million. Counties that flipped got an average of $11.1
                      million.

              c)      counties that voted for Clinton received $16.68 per person. Counties that
                      voted for Trump received $157.83 per person, while the average per-person
                      amount in counties that flipped from blue to red in 2016 was just over $163.

              d)      individual counties that backed Clinton got an average of $224 per person,
                      while those that supported Trump received an average of almost $756 per
                      person.


       12.    Defendants’ actions are contrary to any rationally related and legitimate basis for

such favoritism being shown farmers and the farming industry to the obvious and severe detriment

of other industries and individuals. These actions are clearly meant for one purpose and one

purpose only – enhance the reelection prospects of Donald J. Trump.

                                    CAUSES OF ACTION

                   Fifth Amendment – Due Process and Equal Protection

       13.    Plaintiffs incorporate herein by reference the factual statements set forth in

Paragraph 1 through 12 above.

       14.    The Fifth Amendment’s Due Process Clause provides that no person shall “be

deprived of life, liberty, or property, without due process of law.” U.S. Constitution, Amend. V.
      Case 4:20-cv-03597 Document 1 Filed on 10/21/20 in TXSD Page 6 of 8




The Due Process Clause protects Plaintiffs against arbitrary or irrational actions that are outside

the normal manner prescribed by law. The Fifth Amendment Due Process clause also assures that

the same equal protection principles of the Fourteenth Amendment applicable to the states

generally constrains the federal government as well.

       15.     However, as fully exhibited by Defendants’ actions, they are providing unequal

protection and favoritism to the farming industry and farmers from the serious financial impacts

of the tariffs to the exclusion of other industries, such as Plaintiffs. By providing monetary bailouts

in the billions of dollars to the farming industry, Defendants are showing monetary favoritism to

one industry to the exclusion of others for the sole purpose of ensuring the farming industry’s

support for the current administration in the 2020 presidential election which is not a rational basis

for doing so and which is contrary to established standards relative to government bailouts and in

direct contravention of the United States Constitution.

       16.     Plaintiffs have suffered hundreds of thousands of dollars in losses as a direct and

proximate result of the tariffs. For instance, records show that HSF paid over $641,000 more for

product and brokerage fees as direct result of the tariffs. Gulf Marine similarly paid more than

$487,341.00 because of the tariffs for its products and fees with Ningbo paying more than

$730,000.00 for its products and fees directly due to the higher costs and lower profit margins due

to the imposed tariffs. These are significant losses for companies that are now struggling with

Covid-19. Yet, there has been no mention of any federal bailout for the wholesale seafood business.

Instead, billions of dollars have been paid to farmers in bailout funds which are in addition to the

annual subsidies the farming industry already receives. Such favoritism and the basis for it as stated

by President Trump clearly indicates an irrational basis on which these monetary bailouts are

premised in direct violation of the due process and equal protection to be afforded and guaranteed
      Case 4:20-cv-03597 Document 1 Filed on 10/21/20 in TXSD Page 7 of 8




Plaintiffs. As recently reported in the Washington Post, the support of the country’s farmers proved

crucial for President Trump’s initial path to the White House as approximately 70 percent of

farmers, traditionally Democratic or independent, voted for him in 2016. He clearly is hoping for

a repeat performance ensured by the billions of dollars being paid out to the farming industry.

       17.     As a direct and proximate result of the unconstitutional acts by Defendants,

Plaintiffs have suffered and will continue to suffer irreparable harm and injuries including but not

limited to significant business economic losses, business ruin, and the violation of the rights

protected by the Fifth Amendment of the United States Constitution.

                                         Declaratory Relief

       18.     Plaintiffs incorporate herein by reference the factual statements set forth in

Paragraph 1 through 17 above.

       19.     Plaintiffs seek declaratory relief pursuant to Section 1983 and 28 U.S.C. § 2201.

Plaintiffs ask the Court to declare that Defendants’ actions violate the Fifth Amendment’s due

process clause and the implicit guarantee of equal protection.

                                       ATTORNEY’S FEES

       20.     Plaintiffs request payment of their reasonable attorney’s fees and costs. Plaintiffs

are entitled to recover reasonable and necessary attorney’s fees and expert fees. 42 U.S.C § 1988.

                                         JURY DEMAND

       21.     Plaintiffs request a trial by jury on all of their claims.

                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs demand a jury trial on all claims

so triable, and judgment against Defendants for the following:

               a.      Their actual damages;
Case 4:20-cv-03597 Document 1 Filed on 10/21/20 in TXSD Page 8 of 8




      b.    Declaratory relief as requested;

      c.    All costs, recoverable expenses and attorney’s fees incurred in prosecuting

            these claims; and

      d.    For such further relief, both at law and in equity, as the Court deems is just

            and equitable.



                                   Respectfully submitted,

                                   LAW OFFICES OF KEVIN R. MICHAELS,
                                   P.C.

                                   By:     /s/ Kevin R. Michaels
                                           Kevin R. Michaels
                                           State Bar No.: 00784598
                                           16000 Barkers Point Lane, Suite 208
                                           Houston, Texas 77079
                                           Telephone: 281-496-9889
                                           Facsimile: 281-496-4211
                                           kmichaels@michaelslaw.net

                                           ATTORNEY-IN-CHARGE FOR PLAINTIFF
